Exhibit 10.47

LOGO [g70707pg001.jpg]

STATEMENT OF WORK

Symantec Outsourced North American

SMB & Mid-Market Renewal Program

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SUMMARY    3 DETAILED SCOPE OF WORK    6     1.    Business Engagement    6
    2.    Data Management Services    6     3.    Marketing Services    7     4.
   Technology Services    7     5.    Telesales and Customer Service    9     6.
   Order Management & Entitlement    9     7.    Invoicing, Credit & Collections
   9     8.    Quarterly Reseller and Distributor Rebate Processing and Payment
   10     9.    Reporting    10     10.    SMB Online Renewals    10     11.   
Ownership    11 SCOPING ASSUMPTIONS    11 DEPENDENCIES    12 SYMANTEC
DELIVERABLES    12 CHANGE IN SCOPE    13 PROJECT TIMELINE & RESOURCES    13
PRICING    13 ACCEPTANCE    16 APPENDIX I: RESELLER & END USER PROCESS FLOW   
17 APPENDIX IA: ORDER / PARTNER REBATE PROCESSING    18 APPENDIX II: CONTACT
STRATEGY (RESELLER & END CUSTOMER)    19 APPENDIX III: RAINMAKER DATA
INTEGRATION PROCESS    20 APPENDIX III: RAINMAKER DATA INTEGRATION PROCESS,
cont.    21 APPENDIX III: RAINMAKER DATA INTEGRATION PROCESS, cont.    22

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

STATEMENT OF WORK

SYMANTEC OUTSOURCED NAM RENEWALS PROOF OF CONCEPT

Summary

This Statement of Work (“SOW”), defines the scope of services to be performed by
Rainmaker Systems Inc. (“Rainmaker” or “Provider”) under the Master Services
Agreement executed concurrently with this SOW (“MSA”) between Rainmaker and
Symantec Corporation (“Symantec”). The effective date of this SOW (“Effective
Date”) is April 1, 2008. Together, the MSA and this SOW constitutes the
agreement between Symantec Corporation (hereinafter “Symantec”) and Rainmaker
with respect to this engagement.

COMMENCEMENT/TIMELINE/TERRITORY

See “Project Scope and Timeline” below for more information. In summary – the
Start Date of services commences April 1, 2008 and expires on March 31 2010,
unless otherwise terminated in accordance with this SOW and the MSA. Symantec
has the right to terminate this SOW at any time during the above-stated period
by notifying Rainmaker in writing **** in advance of the effective date of
cancellation. Rainmaker will continue to provide full services and support of
the program up to and including the final day of termination of services. Such
termination shall not affect Rainmaker’s entitlement to fees due for services
completed during such termination notice period.

This SOW details the services to be provided by Rainmaker in assisting Symantec
in driving an e-commerce business model focused on the sale of license renewals
and upgrades the NAM Mid-Market (Mid-Market is defined as anything not in the
Named Account list for Symantec sales) in North America. Rainmaker will
accomplish this through direct and indirect sales and marketing, back office
administration and hosted technology supporting. Rainmaker will manage the
technology, operations, data, staffing, training, quality assurance process,
reporting, and associated business processes.

DEFINITIONS

The following capitalized terms shall have the meanings given below. The below
definitions are expressly understood to prevail over the MSA in the event of
conflict between the MSA and this SOW.

“Master Reseller” is defined as Rainmaker’s marketing and selling of Service
Agreements and software upgrades directly to End Users using Rainmaker’s own
credit decisions, order management, customer invoicing, entitlement and
collections as relates to all orders that are processed direct by Rainmaker, and
does not include the right for Rainmaker to purchase Service Agreements and/or
software upgrades for resale through other partners i.e. indirect sales.

“Service Agreements” are defined as those agreements between Symantec and its
end-user customers, whereby Symantec provides maintenance and support of the
Software purchased by customer.

“Software” is defined as Symantec’s proprietary software programs which are made
generally available for purchase.

“Start Date” is defined as the date on which services commence under this SOW.

“Territory” is Symantec North America Mid-Market which is defined as anything
not in the ‘Named Account list’ for Symantec sales

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

“Partner Renewal Rebate Program” is defined as a change in strategy whereby
eligible end customers within the “Territory”, will be directed through
Rainmaker for renewal of their service agreement or software license upgrade.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

DELIVERABLES/KEY MILESTONES

Program Set-up and Implementation: Data Integration for customer Territory
related to Security and Availability, Partner Renewal Rebate Program, and
Enhancements to Customer Portal and Partner Portal

Data Cleansing and Preparation of Mid-Market Data

Development of Notification Program for NAM Renewal End Customers in Territory

Creative design, messaging and development of marketing campaigns for the
Mid-Market territory

Partner Portal development, set-up and activation for a mutually agreed upon
number of Partners

 

  •  

Partner Portal user training via Rainmaker’s ViewCentral hosted technology for
Symantec employees & participating partners

 

  •  

Incorporation of software license upgrade pricing

 

  •  

Mapping of installed base data and development of new notification program

 

  •  

Development of Partner Reports to identify selected reseller/last reseller of
record at customer transaction level

 

  •  

Development of Partner Program marketing and roll-out campaign

 

  •  

REIS (Remote Expert Installation Service

 

  •  

Symantec Mail Security

 

  •  

BE 12 System Recovery Option

 

  •  

Rewards (TBD)

 

  •  

Net New Licenses

 

  •  

Partner Portal integrated into Symantec Partner Net

Ongoing Services

 

  •  

Notification program development & list processing, fulfillment and vendor
management of customer and marketing notifications for NAM Mid-Market

 

  •  

Capturing of changes to end customer contact information, management of end
customer contact data with ongoing updates to Symantec CRM via data file
transmission

 

  •  

Monthly program management of customer and partner notifications

 

  •  

End Customer Marketing Notifications to NAM Mid-Market Renewal customers
(Security and Availability)

 

  •  

Ongoing data management of Express Buying Program price list

 

  •  

Outbound and Inbound Telesales for NAM Mid-Market Renewal Customers

 

  •  

Up-sell & cross sell of software maintenance agreements and software upgrades,
when appropriate for NAM Mid-Market Renewal Customers.

 

  •  

Processing of end customer transactions via the Customer Portal or telesales
representative for renewal customers.

 

  •  

Order management, credit decisions, order management, invoicing and
entitlement/contract registration for all orders processed direct through
Rainmaker as a direct Reseller

 

  •  

Technology hosting and support of the Partner and Customer Portals

 

  •  

Maintain Partner Portal for Mid-Market Programs

 

  •  

Co-terming of support subscriptions in Customer Portal

 

  •  

Software License upgrade purchase in Customer Portal

 

  •  

Maintain selection of preferred reseller by end customer

 

  •  

Partner rollout, training, and ongoing adoption

 

  •  

Passing of primary reseller or selected reseller to Symantec via entitlement EDI
transfer

 

  •  

Account management, contact profiling and installed base/contract management for
agreed upon number of partners.

 

  •  

Reporting of key program metrics to Symantec.

 

  •  

Provide partner reports to Symantec via a consolidated partner transaction
report.

 

  •  

Management and quarterly processing and payment of Reseller rebates.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

DETAILED SCOPE OF WORK

Rainmaker shall perform and deliver the following Deliverables, in consideration
of the fees provided under “Pricing” below:

 

1. Business Engagement

As a Master Reseller, Rainmaker will operate under branding provided by
Symantec, currently “Symantec Renewals”, but in customer/partner interactions
shall also clarify that they are an authorized service provider contracted with
Symantec to assist the customer/partner with its renewals and processing.

 

  1.1. Rainmaker will act as an outsourced extension of Symantec when engaging
with Symantec’s customers and partners, using the branding and “authorized
service provider’ clarification outlined in the preceding bullet.

 

  1.2. Acting as a Master Reseller, Rainmaker will utilize its own policies for
credit decisions and bad debt collections for uncollectible accounts.

 

  1.3. Rainmaker will provide dedicated Service Sales Representatives (SSR’s) to
administer and provide sales support to both partners and customers
(end-customers)

 

  1.4. Rainmaker will provide a project management team and dedicated account
management for the duration of the SOW.

 

  1.5. Rainmaker, in conjunction with Symantec will pre-determine a set of
program metrics to measure the success of the program.

 

  1.6. Acting as a Business Process Outsource Provider, Rainmaker will adhere to
Service Levels determined by Symantec in conjunction with Rainmaker.

 

2. Data Management Services

 

  2.1. Rainmaker will provide data management services for Symantec’s Mid-Market
customers. Rainmaker will load the entire installed base/customer data for both
Security and Availability for the periods of January 2005 – December 2010. List
cleansing and address standardization of Symantec’s customer data will be
performed upon loading of the segment data. Rainmaker will provide basic data
validation processes needed to clean up records based on algorithms provided by
Symantec. (Rainmaker Systems assumes a single data source (Oracle Applications)
and a process to validate and correct address information, consolidating of
customer notifications for mail processing. Additional data validation or
processing may require additional scoping.)

 

  2.2. Symantec will provide a quarterly batch loads and weekly updates will be
used to keep Rainmaker up-to-date with Symantec install base, customer, contact,
product, reseller order and entitlement information.

 

  2.3. Rainmaker will be responsible for the mapping and loading of the segment
contact and installed product information into its CRM application and
application database.

 

  2.4. Rainmaker will work with Symantec in mapping the business process for
Symantec’s current Notification Program. Rainmaker will be responsible for
managing the process and will make necessary changes to promote greater
efficiencies. These services include data preparation and management, marketing
list preparation and fulfillment, and reporting.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

  2.5. Rainmaker will map and load Symantec’s Price List and create service
SKU’s for quoting and ordering purposes, provided however, that orders placed
with Symantec shall utilize Symantec’s provided SKU numbers and Symantec shall
not be obliged to recognize any SKU’s created by Rainmaker for its own internal
purposes.

 

  2.6. Rainmaker will update its master price list with all pricing changes
within 72 hours of receipt. (Symantec must provide a 60 day notification of any
pricing changes.) Any changes outside of pricing such as new product offerings,
new buying programs and new SKU’s or other material changes will require
additional scoping and subject to T&M charges as listed in Change of Scope
Section. Symantec will provide a 90 day advance notification for the
aforementioned.

 

  2.7. Rainmaker will provide marketing list management and preparation for the
purposes of marketing to Symantec’s customers and partners on a monthly basis.

 

  2.8. Rainmaker will provide updated contact information to Symantec in the
form of entitlement feeds, which shall be in accordance with the EDI mapping
structures.

 

  2.9. Rainmaker will extract and upload all order and customer information for
the purposes of entitlement on a daily basis.

 

  2.10. Rainmaker will manage customer and partner “opt-out” databases to ensure
customer/partner privacy.

 

3. Marketing Services

 

  3.1. Develop marketing contact strategy based on Rainmaker best practices.

 

  3.2. Enhance creative design and content based on Symantec’s style guide and
communication policies.

 

  3.3. Aggregate and send renewal notifications to Partners and end customers,
per the process flows provided. (See Appendix #2 ) Notifications will be by
email and direct mail.

 

  3.4. Provide campaign and response management metrics.

 

  3.5. Provide client marketing manager and marketing specialist for program
management.

 

  3.6. Ongoing management of notification process.

 

  3.7. Create promotional, ad-hoc marketing, as necessary (subject to additional
fees)

 

4. Technology Services

 

  4.1. Configure and customize the Rainmaker’s Contract and Opportunity
Management System based on the rules of engagement.

 

  4.2. Rainmaker will define, configure and assign opportunities to partners,
customers and Rainmaker Sales representatives based on pre-defined business
rules.

 

  4.3. Provide a Partner Portal to designated resellers to manage service
opportunities, develop pricing scenarios and list quotes, acquire pricing
SKUs/list prices and provide closed-loop reporting for all Mid-Market renewal
opportunities as defined above.

 

  4.4. Rainmaker Systems is responsible for establishing and administrating
accounts for each participating partner.

 

  4.5. The Partner Portal will provide a view of customer opportunities assigned
to that partner only. These opportunities will be at an instance # level.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

  4.6. If the partner does not pursue a renewal opportunity within the territory
and program scope, Rainmaker will directly pursue the sales opportunity on
behalf of Symantec (1) **** past the expiration of the support subscription
(2) otherwise upon expiration of the prior support subscription, unless
(3) Reseller or end customer indicates the renewal is currently being processed
by reseller.

 

  4.7. Participating partners will be provided with the means to manage their
Mid-Market renewal opportunities, update opportunity status, forecast
probability to close and conduct pricing scenarios (online quotes) based on
available services.

 

  4.8. Partners will be provided reporting to measure performance.

 

  4.9. Provide a web-enabled portal for Symantec SMB and Mid-Market customers to
review and renew maintenance agreements online.

 

  4.10. Rainmaker will cooperate with Symantec in the acquisition and management
of the domain name to host the Customer Portal. Rainmaker may acquire and manage
the domain name for Symantec, as mutually arranged. Rainmaker will consolidate
the customer agreements pending expiration to provide a consolidated view to
customer on the Customer Portal.

 

  4.11. Customers will be able to update contact information; information will
be simultaneously updated in Rainmaker’s ERP and used for entitlement purchase.
Customers cannot update billing information. (Based on the assumption that
Symantec master customer record is based on ERP customer billing information).

 

  4.12. Customers will be able to view all of their licenses, co-term desired
licenses and choose an end date for the new agreement that is greater than 12
months.

 

  4.13. Customers will be able to select their reseller of choice on the
Customer Portal. Reseller will be passed in the entitlement feed back to
Symantec for credit purposes.

 

  4.14. Customers will be able to purchase online using a credit card
(MasterCard, Visa, AmEx and Discover). All credit card transactions will be
processed through CyberSource using Rainmaker’s unique merchant ID approved by
Symantec, currently contemplated to be “Rainmaker, an authorized reseller of
Symantec Renewals”. Rainmaker shall be solely responsible to comply with
applicable credit card industry regulations including any process or technology
requirements governing use of credit cards, online security and the like, in
effecting Rainmaker’s credit card transactions. It is expressly agreed that any
customer disputes regarding Rainmaker’s charges and collections of credit card
or invoiced transactions shall be added to the definition of Claims covered
under the indemnity provided under Section 7 of the MSA.

 

  4.15. Customers may purchase online via Purchase order by submitting a
purchase order with Net **** day terms and the required information per
Rainmaker’s policies for any orders greater than $**** USD. No order will be
processed and entitled until the customer faxes or emails the completed purchase
order.

 

  4.16. Rainmaker will provide email order confirmations to customers once
payment/purchase orders have been processed.

 

  4.17. Rainmaker will host a standalone instance of the application database on
Symantec’s behalf.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

5. Telesales and Customer Service

 

  5.1. Rainmaker will provide dedicated Service Sales Representatives (SSR’s)
located at it’s multiple telesales centers to administer and provide sales
support to both partners and end-customers

 

  5.2. Call center hours of operation are 6 a.m. to 5 p.m. PST.

 

  5.3. Provide two 800 numbers for partner and end customer response. Create a
queue with ability to measure call volumes, abandonment rates, and conduct
skills based routing.

 

  5.4. Provide sales assistance to Symantec partners and customers via the phone
and email communications.

 

  5.5. Provide initial quote to mutually agreed upon number of participating
partners. Partners using Symantec MSRP and published maintenance offerings.

 

  5.6. Provide pricing, service options and installed base reports to
participating Symantec partners.

 

  5.7. Provide quotes to customers via the phone and email communications.

 

  5.8. Update customer and partner contact information in Rainmaker CRM system

 

  5.9. Up-sell to higher levels of service and software upgrades

 

  5.10. Sell new licenses if requested during renewal process

 

  5.11. Consolidate renewal opportunities for customer and or partners.

 

  5.12. Escalate partner and customer issues to Symantec.

 

  5.13. Escalate customer entitlement issues/denial of service to Symantec.

 

6. Order Management & Entitlement

 

  6.1. Provide automated processing and clearing of customer orders completed
via the Customer Portal or through Rainmaker Representatives.

 

  6.2. Provide audit trail and controls for orders and revenue recognition in
adherence with Rainmaker’s internal Sarbanes-Oxley compliance policies.

 

  6.3. Release and invoice of all orders received by 3 pm PST

 

  6.4. Rainmaker will complete two EDI transfers daily, Monday through Friday,
for all orders processed by 3 pm. The transfers will be processed at 11 a.m. and
5 p.m. PST, with the exception of quarter-end orders, when the last batch should
be sent by 11:45pm PST

 

  6.5. Rainmaker will be responsible for monitoring the “850 notifications” to
ensure Symantec has received the EDI file. Symantec will ensure that their
systems are able to receive the notification and will provide adequate
monitoring and notification to Rainmaker should problems occur.

 

7. Invoicing, Credit & Collections

 

  7.1. All orders direct to Rainmaker, as a Master Reseller, will be uploaded to
Symantec via an EDI feed on a daily basis. Rainmaker will upload files for
transactions based on Symantec’s file format.

 

  7.2. Rainmaker will invoice the end customer’s directly using Rainmaker’s
standard invoicing template and Symantec-approved branding, currently
contemplated as “Rainmaker, a service provider for Symantec Renewals”.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

  7.3. Rainmaker will utilize its standard collections policies and
communications for overdue accounts. Rainmaker shall be entirely responsible for
addressing and resolving any collections disputes with respect to the renewals
it sells, either by credit card over the Customer Portal or via PO/Invoice.

 

8. Quarterly Reseller Rebate Processing and Payment

 

  8.1. Rainmaker will track, process and distribute payment of Reseller rebates
on Rainmaker Direct orders. (See Appendix IA)

 

  8.2. Rainmaker will receive a discount of **** off list price (defined as
Symantec’s MSRP) on all Rainmaker Direct orders for the purpose of distributing
rebate payments to the channel. Rainmaker will retain **** and distribute the
remaining **** to the partners

 

  8.3. For the purpose of the rebate payment process, Rainmaker will run a
quarterly consolidated Purchase Order Report of all direct orders and calculate
rebates for resellers.

 

  8.4. Quarterly, Rainmaker will process rebate checks and send to resellers.

 

  8.5. Rainmaker will provide a quarterly report on reseller rebate payment
details.

 

  8.6. Registration Process (Appendix IV)

 

9. Reporting

 

  9.1. Rainmaker will provide its standard set of reports to measure reseller
and Rainmaker performance: 1) Opportunity status report 2) Opportunity Pipeline
Report 3) Comparative Bookings Report, 4) Booked opportunities report. Reports
will be published and available to Symantec within 48 hours of receipt of
reseller POS data from Symantec.

 

  9.2. Rainmaker will provide a Partner Reseller Report to Symantec of all the
orders booked online via the customer portal. The report will be a consolidation
of prior month’s activities delivered on the fifth business day of the following
month.

 

  9.3. Rainmaker will provide a Business Review every 90 days during the SOW
period.

 

10. Online Renewals

As an integrated part of the processes and deliverables above, Rainmaker will
support online and telesales renewals for Symantec in the Mid-Market segment.
(Mid-Market is defined as anything not in the “Named Account list” for Symantec
sales.

 

  10.1. As part of the existing data files, Symantec will provide customer
installed base and renewal data.

 

  10.2. Rainmaker will integrate this customer data and conduct marketing and
sales campaigns as part of the existing program.

 

  10.3. Rainmaker and Symantec will partner to address necessary changes to the
Renewals pages of the Symantec.com website to ensure the best possible user
experience.

 

  10.4. The existing Symantec Online Renewals 800 number will be modified /
redirected to the Rainmaker sales team for Symantec renewal sales. Rainmaker
sales reps will triage calls to determine the nature of the call and handle
accordingly; facilitating customer sales directly and/or redirecting customers
service and technical support questions to the appropriate Symantec resources.

 

  10.5. Symantec Online customers that wish to renew online from the
Symantec.com website will be seamlessly directed to the Rainmaker hosted online
Customer portal.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

  10.6. Rainmaker will process and report on these orders in the same manner as
all Rainmaker Direct transactions described in this document. As with all
customers conducting transactions on the Customer Portal, Symantec Online
customers will be prompted to select a designated reseller. If no prior
designated reseller exists, the customer will have the option to select a
reseller or leave the field unassigned. Rainmaker will pass the reseller
information to Symantec as part of the order file.

 

11. Ownership

The following terms are expressly understood to prevail over the MSA in the
event of conflict between the MSA and this SOW.

 

  11.1. In addition to the Existing Intellectual Property of either party,
Rainmaker and Symantec acknowledge that certain new or additional intellectual
property will be created by either party, jointly or separately in furtherance
of the performance of this SOW, during the course of the services hereunder
(“New Intellectual Property”). Such New Intellectual Property under this SOW
consists of website content and look and feel (for both the Customer Portal
and/or Partner Portal), whether in html or any other formats, marketing
materials, communications, and the like, but expressly excludes code updates to
Rainmaker Existing Intellectual Property comprising the Rainmaker software
technology which may be used to display, perform or deliver any of the
foregoing. All right title and interest in New Intellectual Property is owned by
Symantec, and Rainmaker acknowledges that any contribution of Rainmaker to such
New Intellectual Property shall be considered a Work for Hire under applicable
U.S. and international copyright laws. Rainmaker shall at Symantec’s expense
reasonably cooperate with Symantec’s efforts to register its interest in such
New Intellectual property, and execute such assignments as Symantec may
reasonably request to perfect or demonstrate Symantec’s ownership.

Scoping Assumptions

 

  1. Customer and Partner Portals will continue to be Symantec Branded. No
changes outside the style guides and the client’s standard web header/footer
style are required for the Rainmaker Customer and Partner portals.

 

  2. Data cleansing services are limited to those outlined in the scope above.
All other data cleansing is expected to be performed prior to submission to
Rainmaker. If additional data cleansing is required, additional scooping is
required.

 

  3. Standard Rainmaker batch integration is used. Mapping is done from a single
source (assuming Symantec Oracle database) for the initial batch loads and any
subsequent data updates. Mapping to and from multiple systems would require
additional scoping

 

  4. The scope of this program for partner notification, acceptance, and support
services will include designated Symantec SMB and Mid-Market Partners and
Symantec’s SMB and Mid-Market customer base as defined by Symantec.

 

  5. Estimated **** annual NAM SMB and Mid-Market End Customer Renewals.

 

  6. Rainmaker will utilize its standard quoting and invoice layouts.

 

  7. Symantec will provide data and unique references for Rainmaker to link
customer contact data with service agreement and installed data.

 

  8. Reporting is limited to the standard Rainmaker reporting.

 

  9. All services are provided in the English language and all transactions are
in US dollars ($).

 

  10. Rainmaker will host the CRM application with a separate database instance
and user/setid based permissions/security.

 

  11. Rainmaker fees are based on the current Symantec net revenue run rate of
$****. Changes to available opportunity may result in re-evaluation of the fees
and terms of this SOW.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

Dependencies

 

  1. Rainmaker will focus on direct selling and marketing campaigns for the NAM
Mid-Market Territory

 

  2. Rainmaker will provide a single point of contact for issue resolution and
delivery oversight as identified below.

 

  3. Rainmaker execute various marketing campaigns, meeting the Symantec
standards aimed at driving inbound calls, portal access and demand for Service
Agreements.

 

  4. Symantec will make the necessary resources available, in a timely fashion,
to complete all phases of the effort.

 

  5. Symantec will provide a single point of contact for contract issue
resolution and delivery oversight as identified below.

 

  6. Symantec will provide ample notice to Rainmaker when material changes have
been made to the Program.

 

  7. Symantec will allocate the necessary resources to assist Rainmaker in
transitioning of outsourced business processes and the ongoing management of the
business.

 

  8. Symantec will allocate a resource to oversee the business relationship with
Rainmaker, provide strategic direction and assist in defining rules of
engagement and act as the final decision maker to all changes to the program.

Symantec Deliverables

Symantec and Rainmaker must develop a business partnership to ensure the success
of this SOW. Symantec, in good faith, must communicate all information, business
rules or changes that may have a material impact to the SOW to Rainmaker within
a reasonable period of time. Symantec must provide the following support:

 

  1. Program business manager to serve as daily point of contact for partner and
customer escalations, one-off approvals such as pricing discounts, etc.

 

  2. Adequate documentation on business processes, workflows and data
definitions for the support of mapping data and business processes into the
Rainmaker Revenue Delivery Platform.

 

  3. **** turnaround on all approvals – marketing, scope changes, etc.

 

  4. Master price list with mapping procedures and pricing definitions within
**** of signed SOW. Adequate notice **** of material changes to price
list/definitions.

 

  5. Adequate notification of change in key project team members and contacts.

 

  6. List of key managers and associated escalation process for issues that may
arise

 

  7. Transfer of final data files will occur within **** of SOW approval;
Customer Contact Information, Preferred Partner or partner of record with
reference back to customer, Master products catalog inclusive of product line
description, catalog numbers, product family, etc. , master price list for
maintenance including catalog numbers(SKU’s), pricing, description and reference
or link to Master Products Catalog and Customer Installed Product Information

 

  8. Symantec will be responsible for the administration of the Partner Renewal
Access Program.

 

  9. Symantec will make a formal announcement to the participating resellers
about the Partner “Renewal Access Program”

 

  10. Symantec will be responsible for the scheduling and training of the
Partner “Renewal Access Program” Rollout with assistance from Rainmaker.

 

  11. Symantec will provide site to site access to the installed base reporting
to provide to resellers and SMB and Mid-Market end customers

 

  12. Symantec will predetermine exclusions to the program, such as named and
managed accounts, and will provide Rainmaker with a list of these exclusions.
This list will be provided to Rainmaker in conjunction with the installed base
data delivery.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

  13. Within **** of the end of every quarter Symantec will provide a file
containing all Sales numbers for the previous quarter for the products and
market segment that Rainmaker operates in. This file will be matched against the
date in the Rainmaker CRM system to determine the value of sales made by the
channel partners that were facilitated by Rainmaker.

Change in Scope

Should Symantec change the scope of work or require additional services outside
of the services listed in the Statement of Work, Rainmaker will charge Time and
Materials rates for Professional Services. Rainmaker will outline the changes
and scope of work in a Change Request document and submit to Symantec for
approval prior to rendering services. A detailed statement of work and estimated
hours will be included in the Change Request. The completed services will be
billed monthly at the below-mentioned professional services rates.

Project Management: $****

Business Analyst: $****

Application Development: $****

DBA: $****

Tele-Sales Reps: $****

PRICING

Rainmaker will be compensated for its services under this SOW as set forth
below, and as further detailed in the following pages:

 

  1. **** Revenue-share for Net Revenue for renewals in the “Territory” during
the SOW service period of April 1, 2008 to March 31, 2010

 

  2. **** Margin retention for those Maintenance Agreements/Software Upgrades
which Rainmaker sells on behalf of the Partners as a service within the Renewal
Access Program as a Master Reseller during the SOW service period of April 1,
2008 to March 31th, 2010

 

  3. **** Margin retention for those Maintenance Agreements/Software Upgrades
which Rainmaker sells as part of the rescue service provided that are past the
expiration date as a Master Reseller during the period of April 1, 2008 to
March 31th, 2010

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13



--------------------------------------------------------------------------------

PRICING, cont.

 

Component Description:

  

Actual Fees:

  

Duration:

Agency Fees for Partner Program

      Channel Facilitation Fees Agency Pricing per MSA of **** of Net Revenues
to Symantec from NAM Mid-Market Service Agreements ****      

24 months

(beginning April 1, 2008, ending on March 31th, 2010 )

  

****

 

****

 

****

 

****

  

Partner Rebate Direct Business Revenue

Net Revenue for business booked direct by Rainmaker on behalf of the Partners in
the Partner Access Program

  

 

Rebate margin retention based on **** discount (See NOTE 2 below)

  

 

24 months

(beginning April 1, 2008, ending on March 31th, 2010 )

Partner Portal Hosting/Maintenance

Hosted CRM (Opportunity Manager, Pricing Management and Reporting). Management
and installation of any patches.

  

 

****

      ****   

Partner Management and Facilitation Services

Dedicated representatives for assisting resellers. Response to inbound calls &
emails, data capture and updates in CRM application, running of installed base
reports and other reports, updates to partner portal, and pricing/quoting
assistance. Hosting of dedicated toll-free number for partner portal hotline for
Symantec’s resellers.

     

 

24 months

(beginning April 1, 2008, ending on March 31th, 2010 )

Management and fulfillment of partner notifications; Management & fulfillment of
customer notifications on Reseller’s behalf.      

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

14



--------------------------------------------------------------------------------

PRICING, cont.

 

OUTSOURCING SERVICES      

Telesales/ Telesales Management

Dedicated representatives & manager for direct selling of services past
expiration in a rescue motion to Symantec’s customers. Outbound and inbound
calls, emails, data capture, and telesales management. Manage and fulfillment of
resellers/customers renewal notifications.

  

 

****Margin Retention

  

 

24 months

(beginning April 1, 2008, ending on March 31th, 2010 )

      24 months

 

Marketing/Notification Process Management/ Marketing Management

Preparation and processing of notification lists, mail house and vendor
management, marketing operations management, campaign metrics, ongoing
management of Security and Availability Notification programs and contact
strategy, adhoc marketing

  

 

****

   (beginning April 1, 2008, ending on March 31th, 2010 )    ****   

24 months

(beginning April 1, 2008, ending on March 31th, 2010 )

Customer Portal Hosting/Maintenance

Hosted e-commerce renewals Website for Symantec customers to view agreements and
renew online. Management and installation of patches.

            24 months

 

Invoicing, Credit, Collections & Credit Card Processing

Order management, entitlement invoicing, credit, and collections services under
Rainmaker, an authorized reseller for Symantec SMB Renewals. Reporting of
Rainmaker performance and key success metrics.

  

 

****

   (beginning April 1, 2008, ending on March 31th, 2010 )

NOTE 1: Changes to the available opportunity, pricing of Symantec’s service
offerings, or Symantec’s Named Account list will result in a change to the terms
of this SOW.

NOTE 2: During the specified period, Symantec’s price to Rainmaker for renewals
will be Symantec’s then-current applicable list price (Symantec’s MSRP) for such
renewals and upgrades, less a discount of ****. Of such discount, Rainmaker will
retain **** as payment for all services and distribute **** in the form of
channel rebates as described in section 8 above. Additional discount to
Rainmaker may be approved on a case by case basis, under Symantec’s then-current
internal business approval process.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

15



--------------------------------------------------------------------------------

PRICING, cont.

 

Payment Schedule

Invoice Description

  

Total

Upon SOW Signing    Included in fees **** of Net Revenue for all business booked
direct by Rainmaker for expired subscriptions    Fees/Margin as sold and
retained by Rainmaker on an order by order basis **** Discount off of list price
(Symantec MSRP) for any transaction in Territory (Mid-Market) As Master Reseller
(**** to be retained by Rainmaker)    Fees/Margin as sold and retained by
Rainmaker on an order by order basis Agency Fee of **** of Symantec’s NAM
Mid-Market Revenue (capped on a quarterly basis as detailed in pricing chart)   
To be paid **** days of Rainmaker’s **** invoice

 

* To be calculated using the monthly EDI report provided to Rainmaker by
Symantec.

ACCEPTANCE

Agreed and accepted:

 

Symantec Corporation     Rainmaker Systems, Inc. By:  

/s/ Mark Richards

    By:  

/s/ Steve Valenzuela

Title:  

Vice President Inside Sales & Renewals

    Title:  

CFO

Printed Name:  

Mark Richards

    Printed Name:  

Steve Valenzuela

Date:  

6/27/08

    Date:  

6/27/08

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

16



--------------------------------------------------------------------------------

APPENDIX I: Reseller & End User Process Flow

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

17



--------------------------------------------------------------------------------

APPENDIX IA: Order / Partner Rebate Processing

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

18



--------------------------------------------------------------------------------

APPENDIX II: CONTACT STRATEGY (RESELLER & END CUSTOMER)

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

19



--------------------------------------------------------------------------------

APPENDIX III: RAINMAKER DATA INTEGRATION PROCESS

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20



--------------------------------------------------------------------------------

APPENDIX III: RAINMAKER DATA INTEGRATION PROCESS, cont.

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

21



--------------------------------------------------------------------------------

APPENDIX III: RAINMAKER DATA INTEGRATION PROCESS, cont.

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

22



--------------------------------------------------------------------------------

APPENDIX IV: Registration Process

Rainmaker Systems will facilitate and manage the registration process for
eligible Symantec partners. Rainmaker will require that Symantec provide a list
of partners and contact information (including email and mailing address) in
order for Rainmaker to commence outbound marketing activities for the program
launch.

Program Launch

Rainmaker will provide outbound marketing to solicit partner self-registration
using DBA or Tax ID as a unique identifier via an online registration page. In
the absence of DBA or Tax IDs, Rainmaker requires Symantec to provide Standard
company names and the alternate names that the company is referred to as in the
Symantec Data file.

Rainmaker will use information collected to create partner logins and to
facilitate monthly email communication to each partner with their renewal
opportunity amount and login information. Rainmaker will provide Symantec with
partner data in a .csv format.

Ongoing Program Management

Rainmaker will continue to provide a hosted registration page for participating
partners to update and new eligible partners to register. All data updates and
new registrations will be provided to Symantec in .csv format on a quarterly
basis.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23